Citation Nr: 1825786	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hypertrophic cardiomyopathy, status-post placement of implantable defibrillator.    


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the RO in Anchorage, Alaska, which denied service connection for a heart disability.   

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertrophic cardiomyopathy, status-post placement of implantable defibrillator. 

2.  The Veteran experienced an in-service cardiac event while undergoing arthroscopic knee surgery.   

3.  The currently diagnosed heart disability of hypertrophic cardiomyopathy, status-post placement of implantable defibrillator, is related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a heart disability of hypertrophic cardiomyopathy, status-post placement of implantable defibrillator, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012);38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this decision, the Board grants service connection for a heart disability.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection for a Heart Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed cardiomyopathy (as a cardiovascular disease) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As discussed below, the Board is granting service connection for a heart disability based on direct service connection under 38 C.F.R. § 3.303(d); therefore, presumptive service connection based on "chronic" symptoms in service, a continuity of symptomatology since service separation, and/or to 10 percent within one year of service are rendered moot and will not be further discussed.  See 
38 U.S.C. § 7104 (2012) (stating that the Board decides actual case questions of law or fact). 

The Veteran has advanced that a heart disability began during service and has continued since service separation.  At the April 2017 Board hearing, the Veteran testified to experiencing shortness of breath and dizziness since service.  The Veteran also testified to residual symptoms of a heart disability even after the surgery and to the present, and that he has had no family history of any heart disability.  See April 2017 Board hearing transcript.  The July 2012 VA examination report reflects the Veteran reported shortness of breath and dizziness began during service as due to an in-service cardiac event.  

Initially, the Board finds that the Veteran is currently diagnosed with a heart disability.  Specifically, the report from the July 2012 VA heart examination reflects diagnosed cardiomyopathy.  A May 2017 private treatment record reflects an implanted defibrillator.   

Next, the Board finds that the Veteran sustained an in-service cardiac event while undergoing arthroscopic knee surgery.   The Veteran's statements and testimony are 
consistent with a February 1991 service treatment record reflecting an in-service provisional diagnosis of a cardiomyopathy/cardiac problem, which was sustained during arthroscopic knee surgery.  The evidence of record also reflects that the Veteran has consistently attributed the heart disability diagnosis to this in-service event.  

As to direct service connection, the July 2012 VA examination report and a May 2017 private medical opinion each specifically addressed the relationship between the in-service cardiac event and the current heart disability.  Both the July 2012 VA examiner and the May 2017 private examiner opined that the current heart disability was likely related to the in-service cardiac event.  The VA examiner reasoned that the in-service and post-service symptoms reported by the Veteran, to include shortness of breath, coupled with the in-service cardiac event were consistent with the diagnosed hypertrophic cardiomyopathy.  The private examiner reasoned that the in-service cardiac event likely injured the cardiac muscle and led to scarring, which was likely the source of the currently diagnosed heart disorder.  

The Board finds the July 2012 VA medical opinion and the May 2017 private medical opinion to be highly probative, as the opinions are based on objective findings as shown by the record, a thorough review of the evidence of record, both lay and medical, and the July 2012 and May 2017 examiners provided a rationale for the opinions given, which is consistent with the facts as found by the Board.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Resolving reasonable doubt in the Veteran's favor, the Board finds that a heart disability was incurred in active service; thus, the criteria for service connection for a heart disability of hypertrophic cardiomyopathy, status-post placement of implantable defibrillator, have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertrophic cardiomyopathy, status-post placement of implantable defibrillator, is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


